GARDEN, JUDGE:
The Southern States Morgantown claim is for animal feed sold and delivered by claimant to the West Virginia Industrial School for Boys during April, May and June of 1976. The Tri-State Builders Hardward claim is for Russwin Padlocks sold and delivered by claimant to the Huttonsville Correctional Center , in April of 1976. The Ralston Purina claim is for goods sold and delivered to the Pinecrest Hospital in June of 1976. The North-Central Dairy Herd claim is for weighing and testing milk at Hopemont State Hospital in May of 1976.
The money to pay these various claims had been maintained in special Farm Accounts, but as of July 15, 1976, the funds were transferred to the newly created Farm Management Commission. As a result, when the invoices for these claims were received, there were no funds available from which payments could be made. The respondent has filed answers in each of these claims admitting the validity of the same, and further admitting that at the close of fiscal year 1975-76 there were sufficient funds on hand to pay each of the claims.
It is obvious that these claims are valid and that equity and good *251conscience demand their payment. Accordingly, awards are made to the respective claimants as follows:
Awards of: $7,425.98 to Southern States Morgantown Cooperative, Inc.;
$131.40 to Tri-State Builders Hardware, Inc.;
$620.96 to Ralston Purina Company; and
$82.04 to North-Central Dairy Herd Improvement Association, Inc.